DETAILED ACTION
In the response filed October 13, 2021, Applicant amended claims 1, 18, 21, 23, and 25.  Claims 1, 3, 8, 12, 13, 17, 18, 21-25, and 27, are pending in the current application. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: “318” as found in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 4-13 are drawn to a method and claims 14-23 are drawn to a system, each of which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 4 (representative of independent claim 14) recites/describes the following steps:
“receiving…the media asset file for uploading on an ecommerce platform;” 
“performing the enhancement, …of the media asset file;”
“displaying…the enhanced media asset file and the original media asset file to a user;”
“receiving…a user input corresponding to a selection of one of the enhanced media asset file or the original media asset file;” and 
“uploading the enhanced media asset file at the ecommerce platform if the user selects the enhanced media asset file.”
These steps, under broadest reasonable interpretation, describe or set-forth modifying a media asset fil and accepting the modifications by a user, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall 
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “a system…comprising: an ecommerce platform…a data processing arrangement…and an enhancement platform in communication with the e-commerce platform and the data processing arrangement,” (claim 14 and similar to claim 1).  

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 5-13 and 15-23 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 5-13 and 15-23 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “a system…comprising: an ecommerce platform…a data processing arrangement…and an enhancement platform in communication with the e-commerce platform and the data processing arrangement,” (claim 14 and similar to claim 1), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 5-13 and 15-23 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 5-13 and 15-23 are further part of the abstract idea as identified by the Examiner for each respective dependent 
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-12 and 14-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ptucha et al. (US 2011/0157226 A1), hereinafter Ptucha.
Regarding claim 4, Ptucha discloses a method for enhancing a media asset file corresponding to a product, the method comprising: receiving, by an enhancement platform, the media asset file for uploading on an ecommerce platform (Par. [0158], selection of media assets to modify or enhance); 
performing the enhancement, by a data processing arrangement, of the media asset file (Par. [0034], edit content data files; Par. [0068], modifications made to the asset file); 

receiving, by the enhancement platform, a user input corresponding to a selection of one of the enhanced media asset file or the original media asset file (Par. [0158], selection by the user to accept modifications, image file); and 
uploading the enhanced media asset file at the ecommerce platform if the user selects the enhanced media asset file (Par. [0160], after user has completed selection, the output step is activated).
Regarding claim 5, Ptucha discloses wherein receiving the media asset file includes receiving a metadata associated with the media asset file (Par. [0031], metadata tags).
Regarding claim 6, Ptucha discloses wherein the data processing arrangement performs the enhancement based on the metadata (Par. [0086], required image attributes such as texture, colorfulness, sharpness, etc.).
Regarding claim 7, Ptucha discloses wherein the metadata associated with the media asset file includes at least one of a title the media asset file, a description the media asset file, a unique identifier the media asset file, or a device-identifier associated with the media asset file (Par. [0075], unique identifier, title).
Regarding claim 8, Ptucha discloses further including receiving, by the data processing arrangement, a preference for enhancement to be performed on the media asset file, and performing the enhancement, by the data processing arrangement, of the media asset file based on the preference (Par. [0086], required image attributes such as texture, colorfulness, sharpness, etc.).
Regarding claim 9, Ptucha discloses wherein the preference is a user preference provided by the user  (Par. [0086], required image attributes such as texture, colorfulness, sharpness, etc.).
Regarding claim 10, Ptucha discloses wherein the preference corresponds to at least one of a sharpness of an image, a temperature of an image, or a color tone of an image  (Par. [0086], required image attributes such as texture, colorfulness, sharpness, etc.).
Regarding claim 11, Ptucha discloses wherein the enhancement platform receives the media asset file if the user selects for enhancement of the media asset file (Par. [0031], metadata tags).
Regarding claim 12, Ptucha discloses wherein displaying the enhanced media asset file and the original media asset file includes displaying a thumbnail of the enhanced media asset file and a thumbnail of the original medial asset file (Par. [0168], thumbnail images; Par. [0186], thumbnail preview).
Regarding claim 14, Ptucha discloses a system for facilitating an enhancement of a media asset file corresponding to a product, comprising: an ecommerce platform to enable one or more ecommerce transactions; a data processing arrangement for performing the enhancement of the media asset file; and an enhancement platform in communication with the e-commerce platform and the data processing arrangement, the enhancement platform configured to: receive the media asset file from a user device(Par. [0158], selection of media assets to modify or enhance); 
performing the enhancement, by a data processing arrangement, of the media asset file (Par. [0034], edit content data files; Par. [0068], modifications made to the asset file); 

receiving, by the enhancement platform, a user input corresponding to a selection of one of the enhanced media asset file or the original media asset file (Par. [0158], selection by the user to accept modifications, image file); and 
uploading the enhanced media asset file at the ecommerce platform if the user selects the enhanced media asset file (Par. [0160], after user has completed selection, the output step is activated).
Regarding claim 15, Ptucha discloses wherein receiving the media asset file includes receiving a metadata associated with the media asset file (Par. [0031], metadata tags).
Regarding claim 16, Ptucha discloses wherein the data processing arrangement performs the enhancement based on the metadata (Par. [0086], required image attributes such as texture, colorfulness, sharpness, etc.).
Regarding claim 17, Ptucha discloses wherein the metadata associated with the media asset file includes at least one of a title the media asset file, a description the media asset file, a unique identifier the media asset file, or a device-identifier associated with the media asset file (Par. [0075], unique identifier, title).
Regarding claim 18, Ptucha discloses further including receiving, by the data processing arrangement, a preference for enhancement to be performed on the media asset file, and performing the enhancement, by the data processing arrangement, of the media asset file based on the preference (Par. [0086], required image attributes such as texture, colorfulness, sharpness, etc.).
Regarding claim 19, Ptucha discloses wherein the preference is a user preference provided by the user  (Par. [0086], required image attributes such as texture, colorfulness, sharpness, etc.).
Regarding claim 20, Ptucha discloses wherein the preference corresponds to at least one of a sharpness of an image, a temperature of an image, or a color tone of an image  (Par. [0086], required image attributes such as texture, colorfulness, sharpness, etc.).
Regarding claim 21, Ptucha discloses wherein the enhancement platform receives the media asset file if the user selects for enhancement of the media asset file (Par. [0031], metadata tags).
Regarding claim 22, Ptucha discloses wherein displaying the enhanced media asset file and the original media asset file includes displaying a thumbnail of the enhanced media asset file and a thumbnail of the original medial asset file (Par. [0168], thumbnail images; Par. [0186], thumbnail preview).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ptucha (US 2011/0157226 A1) in view of Sandrew et al. (US 2016/0379683 A1), hereinafter Sandrew.
Regarding claim 13, Ptucha does not explicitly disclose further comprising determining a cost associated with the performed enhancement if the selection corresponds to the enhanced media asset file.  Sandrew teaches determining a cost associated with the performed enhancement if the selection corresponds to the enhanced media asset file (Par. [0044], remaining costs based on time spent on tasks).  It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the media asset enhancement system of Ptucha to include the budgeting abilities of Sandrew since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 23, Ptucha does not explicitly disclose further comprising determining a cost associated with the performed enhancement if the selection corresponds to the enhanced media asset file.  Sandrew teaches determining a cost associated with the performed enhancement if the selection corresponds to the enhanced media asset file (Par. [0044], remaining costs based on time spent on tasks).  It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the media asset enhancement system of Ptucha to include the budgeting abilities of Sandrew since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621